--------------------------------------------------------------------------------

Exhibit 10.19
 
TWELFTH AMENDMENT TO LEASE AGREEMENT BETWEEN
METROPOLITAN LIFE INSURANCE COMPANY, AS LANDLORD
AND ACTIVE POWER, INC., AS TENANT
 
THIS TWELFTH AMENDMENT TO LEASE AGREEMENT (“Amendment”) is made and entered into
as of the 8th day of February, 2005, by and between METROPOLITAN LIFE INSURANCE
COMPANY (“Landlord”) and ACTIVE POWER, INC.(“Tenant”).


WITNESSETH:
 
Landlord and Tenant entered into that certain Lease Agreement dated March 12,
1996 (the "Lease" for space in Stonehollow 1), amended by the First Amendment
dated June 24, 1996 increasing the square footage to 8,100 square feet in
Stonehollow 1, Suite 135, amended by the Second Amendment dated September 4,
1996 notifying Landlord of a name change from "Magnetic Bearing Technologies" to
"Active Power, Inc." amended by the Third Amendment dated October 10, 1997
expanding into STONEHOLLOW 2 for approximately an additional l5,080 square feet
of space located at 11525 Stonehollow Drive, Suite 255, Austin, Texas for a
total of 23,180 square feet of space, amended by the Fourth Amendment dated
August 20, 1999 extending the term in Stonehollow 2, Suite 255 for an additional
twelve months, amended by the Fifth Amendment dated February 9, 2000 extending
the lease term for Suite 135 and Suite 255 to expire on March 31, 2003 and
expansion into Suites 120, 110 and 130 to expire March 31, 2003, amended by the
Sixth Amendment dated September 22, 2000 where Tenant expanded into Suite 155,
amended by the Seventh Amendment dated April 10, 2001 where the commencement
date for Suite 155 is confirmed as December 15, 2000, amended by the Eighth
Amendment dated May 7, 2001 where Tenant expanded into Suite 130, an1ended by
the Ninth Amendment dated June 27, 2002 where Tenant was released from Suite 155
and amended by the Tenth Amendment dated January 31, 2003 that extended the
lease term of Suites 130 and 135 to expire on March 31, 2005, amended by the
Eleventh Amendment dated July 31, 2003 that extended the lease term of Suite 120
to expire on March 31, 2005.
 
Landlord and Tenant now desire to further amend the Lease Agreement and
Amendments in certain respects as more fully hereinafter set forth. Landlord and
Tenant agree as follows:



 
1.
Tenant agrees to renew and extend the lease term for Suite 120 (7,466 square
feet), Suite 130 (4,050 square feet) and Suite 135 (8,100 square feet) for an
additional term of twelve (12) months.




 
2.
Commencement Date of the renewal of Suite 120, Suite 130 and Suite 135, shall be
April!, 2005 and the expiration date shall be March 31, 2006.




 
3.
The Monthly Base Rental Rate for Suite 120, Suite 130 and Suite 135 shall be as
follows:

 
04/01/05- 03/31106 
 
$
0.55 psf
 

 

 
4.
Tenant accepts the renewal spaces (Suite 120, Suite 130 and Suite 135) in its
current "as is" condition with no improvements by Landlord.

 

 
5.
Provided no Event of Default exists and Tenant is occupying the entire Premises
at the time of such election, Tenant may renew this Lease for one (1) additional
period of two (2) years on the same terms provided in this Lease (except as set
forth below), by delivering written notice of the exercise thereof to Landlord
not later than one hundred eighty (180) days before the expiration of the Term.
On or before the commencement date of the extended Term, Landlord and Tenant
shall execute an amendment to this Lease extending the Term on the same terms
provided in this Lease, except as follows.

 

 
(a)
The Base Rent payable for each month during each such extended Term shall be the
prevailing rental rate in the Project, at the commencement of such extended
Term, for space of equivalent quality, size, utility and location, with the
length of the extended Term and the credit standing of Tenant to be taken into
account;

 

 
(b)
Tenant shall have no further renewal options unless expressly granted by
Landlord in writing; and




 
(c)
Landlord shall lease to Tenant the Premises in their then-current condition,
without any allowances or concessions.

 
Page 1 of 2

--------------------------------------------------------------------------------

Tenant's rights under this Exhibit shall terminate if (1) this Lease or Tenant's
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises, or (3) Tenant
fails to timely exercise its option under this Exhibit, time being of the
essence with respect to Tenant's exercise thereof.
 
DATED AS OF THE 10th DAY OF February, 2005.
 
WITNESS:
LANDLORD:
 
 
 
 
 
 
[image00011.jpg]  
Metropolitan Life Insurance Company, a New York Corporation; on behalf of a
commingled separate account
 
BY: Realty Advisors, Inc., a Delaware Corporation, as Investment Advisor to
Metropolitan Life Insurance Company
By: /s/ Gerald F. Ianetta Name: Gerald F. Ianetta Title: Senior Asset Manager

 
DATED AS OF THE 8th DAY OF February, 2005
 
WITNESS:
TENANT:
 
 
 
 
 
[image00012.jpg]
ACTIVE POWER, INC.
 

 
 
Page 2 of 2

--------------------------------------------------------------------------------